United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               November 29, 2017

By the court:

No. 17-1079

FREDERICK C. CASHNER, JR.,                 Appeal from the United States District
     Plaintiff-Appellant,                  Court for the Northern District of
                                           Indiana, South Bend Division.
       v.
                                           No. 3:14-cv-01641
JOHN J. WIDUP, et al.,
     Defendants-Appellees.                 Rudy Lozano,
                                           Judge.



IT IS ORDERED that the nonprecedential disposition and judgment dated
November 28, 2017, are VACATED as improvidently issued. This appeal remains
under consideration by the court.